Karen's Shipping, LLC v Westside Foods, Inc. (2021 NY Slip Op 04586)





Karen's Shipping, LLC v Westside Foods, Inc.


2021 NY Slip Op 04586


Decided on July 29, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 29, 2021

Before: Manzanet-Daniels, J.P., Gische, Kapnick, Singh, Mendez, JJ. 


Index No. 653579/19 Appeal No. 12866 Case No. 2020-02683 

[*1]Karen's Shipping, LLC, et al., Plaintiffs-Respondents,
vWestside Foods, Inc., et al., Defendants-Appellants.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Andrew S. Borrok, J.), entered on or about December 18, 2019,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated July 08, 2021,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: July 29, 2021